Title: From James Madison to Charles Pinckney, 12 October 1803
From: Madison, James
To: Pinckney, Charles


Sir,
Department of State October 12th. 1803
Since my last of July 29, I have received your several letters of April 12 & 20 May 2d & 4th June 12 and July 18th.
Mr Monroe has already informed you of his having proceeded to London, and of his intention not to repair to Madrid, for the present. He will have since received instructions given on a contrary supposition, but it is probable he will wait where he is for the determination of the President on the reasons which kept him from proceeding to Madrid. I have just informed him that the President approves the course he has taken, so that he is not to be expected to join you at Madrid, until he shall be so instructed, or until a change of circumstances shall in his view clearly invite him to do so. My last letter to you having provided for the case of Mr Monroe’s postponing this trip, I need not repeat the instructions and observations then made to you. I shall only add, that it is more proper now than ever that you should not be in haste without the concurrence of your colleague, to revive the negotiation jointly committed to you.
Among the reasons which weighed with the President as well as with Mr Monroe, against attempting at present to procure from the Spanish Government the residium of territory desired by the United States, is the ill humour shewn by that Government at the acquisition already made by them from France; and of which the language held to you by Mr Cevallos as communicated in your letter of  is a sufficient proof. A still fuller proof, of the same fact, is contained in three letters lately received from the Spanish Minister here, copies of which with my answer to the two first, are herewith inclosed. I inclose also a copy of a letter written on the occasion to Mr Livingston, which was rendered more proper, by the probability as well as by information from Paris, that efforts would be used by Spain to draw the French Government into her views of frustrating the Cession of Louisiana to the United States.
In these documents you will find the remarks by which the objections made by the Spanish Government to the Treaty of Cession between the U S. and France are to be combated. The President thinks it proper that they should without delay be conveyed to the Spanish Government, either by a note from you, or in conversation, as you may deem most expedient; and in a form and stile best uniting the advantages of making that Government sensible of the absolute determination of the United States to maintain their right, with the propriety of avoiding undignified menace, and unnecessary irritation.
The conduct of Spain on this occasion is such as was in several views little to be expected, and as is not readily explained. If her object be to extort Louisiana from France as well as to prevent its transfer to the U States it would seem that she must be emboldened by an understanding with some other very powerful quarter of Europe. If she hopes to prevail on France to break her engagement to the United States, and voluntarily restore Louisiana to herself, why has she so absurdly blended with the project the offensive communication of the perfidy which she charges on the First Consul? If it be her aim to prevent the execution of the Treaty between the United States and France, in order to have for her neighbour the latter instead of the United States, it is not difficult to shew that she mistakes the lesser for the greater danger, against which she wishes to provide. Admitting as she may possibly suppose, that Louisiana as a French Colony, would be less able as well as less disposed than the United States, to encroach on her Southern possessions, and that it would be too much occupied with its own safety against the United States, to turn its force on the other side against her possessions, still it is obvious, in the first place, that in proportion to the want of power in the French Colony would be safe for Spain, compared with the power of the United States, the Colony would be insufficient as a barrier against the United States; and in the next place, that the very security which she provides would itself be a source of the greatest of all dangers she has to apprehend. The Collisions between the United States and the French would lead to a contest in which Great Britain would naturally join the former, and in which Spain would of course be on the side of the latter; and what becomes of Louisiana and the Spanish possessions beyond it, in a contest between powers so marshalled? An easy and certain victim to the fleets of Great Britain and the land armies of this Country. A combination of these forces was always and justly dreaded by both Spain and France. It was the danger which led both into our revolutionary war, and much inconsistency as weakness is chargeable on the projects of either, which tend to reunite for the purposes of war, the power which has been divided. France returning to her original policy, has wisely by her late Treaty with the United States, obviated a danger which could not have been very remote. Spain will be equally wise in following the example and by acquiescing in an arrangement which guards against an early danger of controversy between the United States, first with France then with herself, and removes to a distant day the approximation of the American and Spanish settlements, provide in the best possible manner for the security of the latter and for a lasting harmony with the United States. What is it that Spain dreads? She dreads, it is presumed, the growing power of this country, and the direction of it against her possessions within its reach. Can she annihilate this power? No. Can she sensibly retard its growth? No. Does not common prudence then advise her, to conciliate by every proof of friendship and confidence the good will of a nation whose power is formidable to her; instead of yielding to the impulses of jealousy and adopting obnoxious precautions, which can have no other effect than to bring on prematurely the whole weight of the Calamity which she fears. Reflections, such as these may perhaps enter with some advantage into your communications with the Spanish Government, and as far as they may be invited by favorable occasions, you will make that use of them.
Perhaps after all this interposition of Spain it may be intended merely to embarrass a measure which she does not hope to defeat, in order to obtain from France or the United States or both, concessions of some sort or other as the price of her acquiescence. As yet no indication is given, that a resistance by force to the execution of the Treaty is prepared or meditated. And if it should, the provisions depending on Congress, whose Session will commence in two days, will, it may be presumed, be effectually adapted to such an event. With sentiments of great esteem and consideration &c &c
James Madison
P. S. Mr. Graham has signified his wish to resign the place he holds at Madrid. The President leaves it to himself to fix the time when it may be most convenient that the resignation should take effect. Whenever this shall arrive, you have the permission of the president to name a private Secretary.
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6); Tr (NHi: Livingston Papers).



   
   Pinckney’s letter of 12 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:505–7) includes postscripts dated 20 Apr. and 2 May.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:571–72.



   
   Left blank in letterbook, but JM was no doubt referring to Pinckney’s letter to him of 18 July 1803.



   
   Yrujo to JM, 4 and 27 Sept. and 12 Oct. 1803, and JM to Yrujo, 4 Oct. 1803.



   
   JM to Robert R. Livingston, 6 Oct. 1803.



   
   Tr reads “as” here.


